                Case 2:19-cv-00635-TSZ Document 67 Filed 10/15/20 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       JANE DOE; JOHN DOE; H.S., by and
       through his guardian; JANE DOE 2;
 8
       JOHN DOE 2; N.B.; JANE DOE 3; and
       JANE DOE 4,
 9
                             Plaintiffs,                 C19-635 TSZ
10
           v.                                            MINUTE ORDER
11
       BHC FAIRFAX HOSPITAL, INC. d/b/a
12     FAIRFAX BEHAVIORAL HEALTH,
13                           Defendant.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
           (1)   The parties’ joint motion, docket no. 66, to continue or stay this matter
16
     pending mediation, is GRANTED as follows:
17                  (a)   The trial date is CONTINUED from February 8 to May 10, 2021;
18                  (b)   The pretrial conference is RESET to April 30, 2021, at 1:30 p.m.;

19                  (c)   Motions in limine must be filed by April 8, 2021; and

20                  (d)   The agreed pretrial order, trial briefs, proposed voir dire questions,
                          and proposed jury instructions are due on April 23, 2021.
21
           (2)    The parties shall file a Joint Status Report by December 31, 2020,
     concerning the results of the mediation currently scheduled for December 16, 2020.
22

23

     MINUTE ORDER - 1
              Case 2:19-cv-00635-TSZ Document 67 Filed 10/15/20 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 15th day of October, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
